Citation Nr: 0827944	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  02-12 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The veteran had over 20 years of active military service 
between April 1949 and April 1970.

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an October 2001 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Montgomery, Alabama in 
which the RO reopened the appellant's previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death, but denied the claim on its merits.  The 
appellant, the widow of the veteran, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 
In October 2003, the Board affirmed the RO's determination 
that the appellant's claim should be reopened, but remanded 
the claim for additional development.  The requested 
development has been completed; and the case has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in June 1997 at the age of 65; 
metastatic renal carcinoma was certified as the immediate 
cause of death on his death certificate; no other condition 
was listed as an antecedent cause of death.

3.  The veteran was not service-connected for any 
disabilities at the time of death.  

4.  The more persuasive evidence of record indicates that 
there is no medical nexus between the cause of the veteran's 
metastatic renal carcinoma and service, to include his 
exposure to herbicides and/or aviation fuels; or shows that 
the veteran's metastatic renal carcinoma manifested within 
one year of discharge from service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

In this case, a letter dated in March 2004 essentially 
satisfied the duty to notify provisions of the VCAA. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
that it was ultimately her responsibility to give VA any 
evidence pertaining to her claim and to provide any relevant 
evidence in her possession in support of her claim. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  
Specifically, the March 2004 letter advised the appellant 
what information and evidence was needed to substantiate her 
claim for dependency and indemnity compensation ("DIC") 
benefits; and also informed her of the information and 
evidence she needed to submit, to include enough information 
for the RO to request records from the sources identified by 
the appellant.  The March 2004 letter also advised the 
appellant of the information and evidence that would be 
obtained by VA, namely, evidence such as medical records and 
records from other Federal agencies. 

In regards to the above-referenced letter, the Board observes 
that 38 C.F.R. § 3.159 (VA's regulation concerning VA 
assistance in developing claims) has been revised in part 
recently.  These revisions became effective as of May 30, 
2008, and several portions of the revisions are pertinent to 
the case at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II].

In addition to the foregoing, the Board observes that certain 
additional VCAA notice requirements may attach in the context 
of a claim for DIC benefits based on service connection for 
cause of death.  Generally, section 5103(a) notice for a DIC 
case must include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application. Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In this case, the veteran was not 
service-connected for any disabilities at the time of his 
death; nor has the appellant contended that the veteran's 
death is related to a service-connected disorder.  Rather, 
she argues that the cause of the veteran's death is related 
to his exposure to herbicides, kerosene and/or aviation fuel 
during his period of service.  As such, the March 2004 VCAA 
notice letter essentially told the appellant that she needed 
medical evidence relating the veteran's cause of death (i.e., 
from renal carcinoma) to his period of service (i.e., his 
exposure to Agent Orange and/or other fuels).  The Board 
finds that it was therefore responsive to her application for 
benefits and appropriately tailored to the appellant's claim. 

In the alternative, should it be determined that the 
foregoing VCAA notice letter did not adequately comply with 
the mandates of Hupp, the Board finds that this error was not 
prejudicial to the appellant.  In this regard, the Board 
observes that the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit" or "Federal Circuit 
Court") has stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication. See Simmons v. Nicholson, 487 F.3d 892 (2007); 
Sanders v. Nicholson, 487 F.3d 881 (2007).  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating that any defect was cured by actual 
knowledge on the part of the claimant, that a reasonable 
person could be expected to understand from the notice what 
was needed, that a benefit could not have been awarded as a 
matter of law, or perhaps where the claimant has stated that 
he or she has no further evidence to submit or where the 
record reflects that VA has obtained all relevant evidence.

In this case, in addition to the March 2004 VCAA letter 
referenced above, the appellant was provided pertinent 
information in the October 2003 Board decision that remanded 
her claim for, among other things, appropriate VCAA notice.  
More importantly, the record indicates that the appellant has 
demonstrated actual knowledge of what was needed to establish 
her claim as she submitted several statements arguing that 
the medical evidence of record suggests a link between the 
veteran's renal carcinoma and his exposure to Agent Orange; 
as well as several BVA decisions she argues as persuasive 
authority that discuss the issue of a potential relationship 
between exposure to Agent Orange and the development of renal 
carcinoma.  Lastly, VA obtained a medical opinion as to the 
issue of whether the veteran's exposure to Agent Orange 
and/or aircraft fuel petroleum may have contributed to his 
death.; and the appellant has had an opportunity to review 
that opinion.   

In addition to the foregoing, the Board observes that VA has 
attempted to obtain all identified and relevant evidence 
applicable to the appellant's claim.  The veteran's service 
medical records, VA treatment records and identified private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  Accordingly, the Board finds that 
the essential fairness of the adjudication was maintained in 
this case as the appellant has demonstrated actual knowledge 
of the evidence which was needed to establish her claim and 
VA has obtained all relevant evidence; as such, the purpose 
of VCAA notice was not frustrated given the facts of this 
case.  Thus, the Board finds that if it is determined that a 
VCAA deficiency occurred in this case, such defect has been 
cured.



In making this determination, the Board also finds that 
although the March 2004 VCAA letter was not sent to the 
appellant prior to the initial adjudication of her claim, 
this delay was not prejudicial to her since (1) she was 
ultimately provided adequate notice of what was necessary to 
support her claim, (2) her claim was readjudicated, and (3) 
the appellant was provided a Supplemental Statement of the 
Case in March 2008 explaining the readjudication of her 
claim. See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [Mayfield III].

Lastly, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned to this 
claim are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis

The veteran passed away on June 22, 1997 at the age of 65.  
Metastatic renal carcinoma was certified as the immediate 
cause of death on his death certificate.  No conditions were 
listed as contributing to the veteran's death. See 
certificate of death.  

In this case, the appellant contends (1) that the veteran was 
exposed to chemicals that included Agent Orange, kerosene, 
and/or aviation fuels during his military service, (2) that 
this exposure resulted in or contributed to the development 
of the veteran's renal carcinoma and (3) that this exposure 
is therefore related to the appellant's death.  The Board 
notes that the veteran had pursued a claim in 1995 that his 
renal cancer was caused by Agent Orange exposure; and that 
this claim was denied. June 1996 rating decision.  The 
veteran was not service-connected for any disability at the 
time of his death.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence does not support the 
assertion that the veteran's death is related to his military 
service.  As such, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
unfortunately be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, such as malignant tumors, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition to the foregoing, the Board notes that there is a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War. See 38 C.F.R. § 
3.307(a)(6)(iii).  In addition, a presumption of service 
connection arises for a Vietnam veteran (presumed exposed to 
Agent Orange) who develops one of the following conditions: 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, chronic lymphocytic leukemia ("CLL"), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-
onset diabetes), acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea) and soft-
tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 C.F.R. § 3.309(e).  

In terms of the diseases referenced above in 38 C.F.R. § 
3.309(e), the Board notes for the record that the Agent 
Orange Act of 1991 (in part) directed the Secretary of VA to 
enter into an agreement with the National Academy of Sciences 
("NAS") to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in support of military operations in the Republic of 
Vietnam during the Vietnam Era and each disease suspected to 
be associated with such exposure.  The Secretary's 
determination must be based on consideration of NAS reports 
and all other sound medical and scientific information and 
analysis available to the Secretary. See 38 U.S.C.A. § 1116 
(b) and (c).  As a result of this ongoing research, the 
specific diseases referenced above have been found to be 
associated with exposure to herbicide agents and will be 
presumed by VA to have been incurred in service even though 
there is no evidence of such disease during such period of 
service. 38 C.F.R. §§ 3.307(a), 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for renal cancer. See 
Notice, 72 Fed. Reg. 32395-32407 (2007).  It was specifically 
indicated that the National Academy of Sciences, after 
reviewing pertinent studies, did not feel that the evidence 
warranted altering its prior determination that there was 
inadequate or insufficient evidence of an association between 
exposure to herbicide agents and the subsequent development 
of renal cancer. See Notice, 67 Fed. Reg. 42604 (2002). 
Thus, even though the veteran's service records in this case 
reflect his service in the Republic of Vietnam (and therefore 
the veteran is presumed to have been exposed to herbicides), 
the veteran is not entitled to presumptive service connection 
for his renal carcinoma based on the presumptive exposure to 
Agent Orange. June 1996 rating decision.  Notwithstanding the 
foregoing presumption, service connection for a disability 
claimed as due to exposure to Agent Orange may be established 
by showing that a disorder resulting in disability or death 
was in fact causally linked to such exposure. See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 
1113(b) and 1116, and 38 C.F.R. § 3.303.

Thus, to establish service connection for the cause of a 
veteran's death pursuant to 
38 U.S.C.A. § 1310 in this case, the evidence must show that 
a disability incurred in or aggravated by military service 
either caused or contributed substantially or materially to 
cause the veteran's death.  For a service-connected 
disability to be the cause of a death, it must singly or with 
some other condition be the immediate or underlying cause of 
death or be etiologically related to the cause of death. Id.; 
38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312 (c)(1).  Therefore, in 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 1310. 

Turning to the merits of the appellant's theory that the 
veteran's renal carcinoma developed as a result of his 
exposure to Agent Orange and/or aircraft fuel during his 
period of service, a review of the medical evidence of record 
reveals that the veteran's renal carcinoma was initially 
diagnosed in July 1993. See private medical records dated 
from July 1993 to April 1997; September 2001 letter from 
J.D., M.D.  The appellant has submitted a statement by the 
veteran's treating physician, J.D., M.D. (a medical doctor in 
a private hematology and oncology practice) in support of her 
claim.  In this statement, Dr. D. reported that the veteran's 
history as an aircraft mechanic in the service from 1958 to 
1970 exposed him to constant contact with aviation fuel and 
kerosene.  In addition, Dr. D. stated that the veteran was 
exposed to Agent Orange during his four (4) tours of duty.  
In this regard, Dr. D. reported that it was possible that the 
veteran's exposure to Agent Orange and/or 
to hydrocarbon fuel in Vietnam contributed to the development 
of his renal cell carcinoma and (by extension) his death.  In 
doing so, he acknowledged that while there is no established 
relationship with all renal cell carcinoma's and this type of 
exposure, it was as likely as not that the veteran's exposure 
to Agent Orange and aviation fuels (in combination in this 
case) in some way contributed to the development of his 
kidney cancer. September 2001 letter from J.D., M.D.   

In addition to the letter from Dr. D., the appellant 
submitted medical treatise evidence in the form of several 
article abstracts dated in September 1985, June 1989, August 
1991, December 1993, November 1997 and May 1998 that 
discussed certain risk factors associated with the 
development of renal cell carcinoma; as well as studies 
involving exposure to gasoline, diesel fuel and/or 
hydrocarbon combustion and the development of renal 
carcinoma.  With these abstracts, the appellant submitted a 
letter from J.R., M.D., in which Dr. R. reported that while 
he was not personally aware of any relationship of kerosene 
or aviation fuel as a possible cause of kidney cancer, he 
opined that the above-referenced articles "alluded" to such 
a relationship. December 2001 letter from J.R., M.D.  

In light of the evidence submitted by the appellant, the RO 
requested a VA medical opinion regarding the likelihood that 
the veteran's renal cell carcinoma was related to either his 
exposure to Agent Orange in service or his exposure to 
aircraft fuel in service.  Such an opinion was provided in 
July 2002 from a VA medical doctor.  In terms of the issue of 
Agent Orange, the examiner essentially opined that no causal 
relationship existed between Agent Orange and the veteran's 
development of renal carcinoma on the basis that "Agent 
Orange has never been shown [by medical studies] to cause 
renal cell carcinoma and there is no increased risk from 
Agent orange exposure for renal cell carcinoma." July 2002 
VA medical opinion.  In terms of the veteran's exposure to 
jet fuel, the examiner reviewed all of the article abstracts 
submitted by the appellant and detailed in his report the 
reasons why he found those articles unsupportive of the 
theory that aircraft fuel petroleum products increased the 
risk of renal cell carcinoma.  In doing so, he essentially 
opined that there was no causal connection between the 
veteran's exposure to such products in service and his post-
service development of renal carcinoma.  

After considering the above-referenced evidence in 
conjunction with all other evidence of record, the Board 
finds the letters from Dr. D. and Dr. R. to be less 
persuasive than the July 2002 VA medical opinion of record.  
Specifically, the Board finds the medical opinion from Dr. D. 
to be less persuasive in light of 
(1) the initial speculative language utilized by Dr. D. in 
his letter (in that it was possible that the veteran's 
exposure to Agent Orange or hydrocarbon fuel contributed to 
the development of his renal cell carcinoma) and (2) the 
failure of 
Dr. D. to discuss the basis for his opinion that it was as 
likely as not that the veteran's herbicide and fuel exposure 
in this particular case contributed to the development of 
kidney cancer, particularly in light of the NAS study finding 
that the evidence against linking herbicide exposure and 
renal cancer outweighed the evidence for such a link. See 38 
C.F.R. § 3.102.; Morris v. West, 13 Vet. App. 94 (1999); 
Bloom v. West, 12 Vet. App. 185 (1999).  As Dr. R. reported 
that (1) he was not personally aware of any relationship of 
kerosene or aviation fuel as a possible cause of kidney 
cancer and (2) the articles he contended "alluded" to such 
a relationship were analyzed and distinguished by the July 
2002 medical doctor, the Board finds his statement also 
insufficient to support the appellant's claim.  

Other than the July 2002 VA medical opinion and the letters 
from Dr. D. and Dr. R. in the claims file, there is no 
medical evidence that specifically addresses a possible 
relationship between the veteran's exposure to herbicides and 
fuels in service and the development of his renal carcinoma.  
While the appellant has submitted copies of several BVA 
decisions and argued that they should be viewed as persuasive 
authority, the Board finds that these decisions have very 
limited probative value to this case in that they are based 
on the specific individual facts of each case.  It is a well-
established doctrine of veterans' law that decisions of the 
Board have no precedential value. See 38 C.F.R. § 20.1303 
(2008); see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  
Because different medical and other evidence in the cases of 
other veterans may have resulted in the grant of service 
connection, the prior Board decisions do not compel the 
conclusion that the facts in this case call for the grant of 
service connection for the cause of the veteran's death.  In 
fact, after reviewing the BVA decisions submitted by the 
appellant, it is clear to the Board that those decisions are 
distinguishable.  

Specifically, the Board observes that the appellant submitted 
BVA decisions dated in January 2001 and October 2003 in which 
cause of death benefits were granted for renal cell carcinoma 
secondary to Agent Orange exposure in light of uncontroverted 
VHA medical opinions from examiners who reviewed the 
veterans' claims files and opined after such review that it 
was as least as likely as not that the veterans' carcinomas 
were related to Agent Orange exposure in service.     

In a February 2004 BVA decision submitted by the appellant, 
service connection on a direct basis for renal cell carcinoma 
was granted secondary to exposure to Agent Orange in light of 
several medical opinions from the veteran's private medical 
providers that indicated the veteran's kidney cancer was more 
likely than not related to exposure to herbicides as he had 
(1) none of the risk factors usually associated with renal 
cell carcinoma, (2) his records reported that he developed 
hypertension during the last several years of military 
service (a possible first sign of renal cell carcinoma) and 
(3) the appellant was diagnosed with renal cell carcinoma at 
the young age of 50.  Even though that veteran's claims file 
also included a negative nexus opinion, the Board granted 
service connection as it felt that the overall evidence was 
in equipoise.   
 

Lastly, in terms of an April 2005 BVA decision submitted by 
the appellant in which the issue was also entitlement to 
service connection on a direct basis for renal cell carcinoma 
secondary to Agent Orange exposure, the evidence in support 
of that veteran's claim included (1) an affidavit from a 
scientist who had performed a molecular analysis of the 
veteran's cancerous kidney tissue and a blood sample and 
reached the conclusion that his renal cell carcinoma was not 
caused by heredity but rather by an environmental exposure 
and (2) a letter from a board-certified oncologist who opined 
that the veteran's kidney cancer was more likely than not 
caused by Agent Orange exposure in Vietnam after taking into 
consideration five indicators of a causal link between Agent 
Orange and this particular veteran - - indicators that 
included the veteran's unusual young of 38 at the time of 
diagnosis and the lack of family history of cancer.  Again, 
even though the claims file in that case included medical 
evidence and opinions against the veteran's claim, service 
connection was granted as the Board found the overall 
evidence to be in equipoise. See also April 2000 BVA opinion 
submitted by the appellant (a veteran's claim of entitlement 
to service connection for renal cell carcinoma secondary to 
Agent Orange exposure was found to be well-grounded; and the 
claim was remanded for a VA examination).  

As discussed above, the evidence in this case is in 
controversy; and the Board has found that the medical 
opinions submitted in support of the appellant's claim are 
not as persuasive as the VA medical opinion provided in July 
2002.  Therefore, the appellant's case is distinguishable 
from the facts set forth in the BVA opinions above.  Based 
upon the facts of this specific case, the Board concludes 
that the preponderance of the evidence is against the 
appellant's direct claim that the veteran's renal carcinoma 
developed as a result of his exposure to Agent Orange and/or 
aircraft fuels in service.  In addition, a review of the 
veteran's service medical records reveals no evidence 
suggesting that his renal carcinoma manifested in service or 
that he experienced symptomatology in service that can be 
associated with the development of such a carcinoma.  As 
such, the Board finds that the veteran's renal carcinoma is 
not otherwise causally or etiologically related to service.  
Service connection on a presumptive basis for a malignant 
tumor pursuant to 38 C.F.R. § 3.309 (a) is also denied since 
the veteran's diagnosis of renal carcinoma was not made until 
1993, over 20 years after he separated from service. 

Therefore, the Board concludes that the more persuasive 
evidence of record does not establish that the veteran's 
cause of death from renal carcinoma manifested as a result of 
herbicide exposure, exposure to kerosene or exposure to other 
aviation fuels.  Further, the Board finds that there is no 
competent medical evidence that otherwise links the veteran's 
renal carcinoma to a disease or injury in service.  While the 
appellant obviously and sincerely believes that the veteran's 
experiences in service resulted in the manifestation of his 
cancer, her opinion on this matter does not constitute 
competent medical evidence sufficient to support her claim 
since she has not been shown to have the requisite training 
or knowledge to offer a medical opinion as to the etiology of 
the veteran's death-causing disease. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, the appellant's claim 
must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


